Citation Nr: 0406394	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  99-20 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service connection for a right ankle 
disability.  

Entitlement to service connection for a left ankle 
disability.

Entitlement to service connection for a right knee 
disability.

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to August 
1987.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Pittsburgh, Pennsylvania, Regional 
Office (RO).

In February 2000, the veteran presented testimony at a 
personal hearing before the Hearing Officer, at the 
Pittsburgh RO.  A transcript of the hearing testimony has 
been associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.  


REMAND

A review of the claims presented reflects that additional 
evidentiary development is required regarding the issue of 
entitlement to service connection for bilateral ankle and 
bilateral knee disorders.  Review of the records reveals, in 
pertinent part, that the service medical records contain 
references to complaints of right and left ankle pain as well 
as right and left knee pain.  The diagnoses included, right 
knee strain, left knee strain, right knee, chondromalacia, 
and right tendon strain.  Post service medical records show 
diagnosis for gout and degenerative joint disease for 
bilateral ankles and knees.  

In light of the above, the Board is not satisfied that the 
evidence of record is adequate to reach a final determination 
on the claim for service connection for the claimed 
disabilities.  It is unclear whether the veteran's in-service 
treatment and symptomatology was acute and transitory, as 
opposed to chronic disabilities.  As such, the veteran should 
be further examined to determine whether findings of the 
service medical records resulted in chronic residuals thereof 
versus acute and transitory disorders.  The Board needs 
medical opinions upon which to base its opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran, 
and ascertain whether he has had 
treatment for any of these disorders, 
records of which have not been submitted 
to the VA.  If there is indication of VA 
treatment, those records should be 
obtained.  If he has had private 
treatment, he should provide such 
assistance as needed in obtaining those 
records.

2.  Thereafter, and whether records are 
obtained or not, the veteran should be 
afforded an appropriate VA examination to 
obtain orthopedic findings in order to 
determine the nature and etiology of the 
disabilities of the ankles and knees.  
All indicated tests and studies should be 
performed.  The orthopedist and, if x- 
rays are performed, the radiologist 
should review the entire claims folder 
and determine the nature and etiology of 
the disabilities of the ankles and knees.  

The examiner should render an opinion, 
with degree of probability expressed in 
terms of is it as likely as not, as to 
the approximate date of onset of the 
disabilities of the ankles and knees.  
The examiner should comment on the 
findings of the service medical records 
resulted in chronic residuals thereof 
versus acute and transitory disorders.  
If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.  

3.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, she and the representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC).  

The SSOC should include consideration and 
a discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for a scheduled 
examination.  In such case, the RO should 
include a copy of the notification letter 
in the claims file as to the date the 
examination was scheduled and the address 
to which notification was sent or 
certification from the medical center as 
to the address used, and that the letter 
was not returned as undeliverable.  The 
SSOC should additionally include a 
discussion of all evidence received since 
the last SSOC case was issued.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




